Exhibit 10.1

AMENDED AND RESTATED

CADENCE PHARMACEUTICALS, INC.

DIRECTOR COMPENSATION POLICY

Effective September 1, 2011

Non-employee members of the board of directors (the “Board”) of Cadence
Pharmaceuticals, Inc. (the “Company”) shall be eligible to receive cash and
equity compensation commencing on the first date upon which the Company is
subject to the reporting requirements of Section 13 or 15(d)(2) of the Exchange
Act (the “Public Trading Date”) as set forth in this Director Compensation
Policy. The cash compensation and option grants described in this Director
Compensation Policy shall be paid or be made, as applicable, automatically and
without further action of the Board, to each member of the Board who is not an
employee of the Company or any parent or subsidiary of the Company (each, an
“Independent Director”) who may be eligible to receive such cash compensation or
options, unless such Independent Director declines the receipt of such cash
compensation or options by written notice to the Company. This Director
Compensation Policy shall remain in effect until it is revised or rescinded by
further action of the Board. All share numbers set forth in this policy give
effect to the reverse stock split to be implemented by the Company in connection
with its initial public offering.

 

 

1.

Cash Compensation.

Each Independent Director shall be eligible to receive an annual retainer of
$40,000 for service on the Board. In addition, an Independent Director serving
as:

(i) chairman of the Audit Committee shall be eligible to receive an additional
annual retainer of $25,000 for such service;

(ii) members (other than the chairman) of the Audit Committee shall be eligible
to receive an additional annual retainer of $10,000 for such service;

(iii) chairman of the Compensation Committee shall be eligible to receive an
additional annual retainer of $15,000 for such service;

(iv) members (other than the chairman) of the Compensation Committee shall be
eligible to receive an additional annual retainer of $7,500 for such service;

(iv) chairman of the Nominating/Corporate Governance Committee shall be eligible
to receive an annual retainer of $10,000 for such service;

(vi) members (other than the chairman) of the Nominating/Corporate Governance
Committee shall be eligible to receive an annual retainer of $5,000 for such
service; and

(vii) chairman of the Board shall be eligible to receive an additional annual
retainer of $60,000 for such service.

The annual retainers shall be paid by the Company in quarterly installments or
more frequently as deemed advisable by the officers of the Company for
administrative or other reasons.

 

 

2.

Equity Compensation. The options described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2006 Equity
Incentive Award Plan (the “2006 Plan”) and shall be granted subject to the
execution and delivery of option agreements, including attached



--------------------------------------------------------------------------------

Exhibit 10.1

 

exhibits, in substantially the same forms previously approved by the Board,
setting forth the vesting schedule applicable to such options and such other
terms as may be required by the 2006 Plan.

(a)        Initial Options. A person who was initially elected or appointed to
the Board less than twelve (12) months prior to the Public Trading Date or who
is initially elected or appointed to the Board following the Public Trading
Date, and who was or is an Independent Director at the time of such initial
election or appointment, shall be eligible to receive a non-qualified stock
option to purchase 25,000 shares of common stock (subject to adjustment as
provided in the 2006 Plan) on the later of the Public Trading Date and the date
of such initial election or appointment (each, an “Initial Option”).

(b)        Subsequent Options. A person who is an Independent Director
automatically shall be eligible to receive a non-qualified stock option to
purchase 17,500 shares of common stock (subject to adjustment as provided in the
2006 Plan) on the date of each annual meeting of the Company’s stockholders
after the Public Trading Date. An Independent Director elected for the first
time to the Board at an annual meeting of stockholders shall only receive an
Initial Option in connection with such election, and shall not receive a
Subsequent Option on the date of such meeting as well. The option grants
described in this clause shall be referred to as “Subsequent Options.”

(c)        Termination of Employment of Employee Directors. Members of the Board
who are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Option grant pursuant to clause 2(a) above, but to the extent that they are
otherwise eligible, will be eligible to receive, after termination from
employment with the Company and any parent or subsidiary of the Company,
Subsequent Options as described in clause 2(b) above.

(d)        Terms of Options Granted to Independent Directors.

(i)        Exercise Price. The per share exercise price of each option granted
to an Independent Director shall equal 100% of the Fair Market Value (as defined
in the 2006 Plan) of a share of common stock on the date the option is granted.

(ii)        Vesting. Initial Options granted to Independent Directors shall
become exercisable in thirty-six equal monthly installments of 1/36 of the
shares subject to such option on the first day of each calendar month following
the date of the Initial Option grant, such that each Initial Option shall be
100% vested on the first day of the 36th month following the date of grant,
subject to the director’s continuing service on the Board through such dates.
Subsequent Options granted to Independent Directors shall become vested in
twelve equal monthly installments of 1/12 of the shares subject to such option
on the first day of each calendar month following the date of the Subsequent
Option Grant, subject to a director’s continuing service on the Board through
such dates. The term of each option granted to an Independent Director shall be
ten years from the date the option is granted. No portion of an option which is
unexercisable at the time of an Independent Director’s termination of membership
on the Board shall thereafter become exercisable.